FRICK, C. J.
In this action the same hind of relief is sought as in the ease of Kent v. Kent, 50 Utah, 44, 165 Pac. 271, immediately preceding this case. The only difference between this and the preceding case is that the plaintiffs are different. The same property that was sought to be impressed with a trust in the preceding case is also sought to be impressed with a like trust in this, and for the same reasons. With the exception of the parties plaintiff, and the allegations relating to formal matters, the allegations of the complaint in this case are the same as in the preceding one. A general demurrer was interposed to the complaint which was sustained by the district court, and, the plaintiffs electing to stand upon the allegations of their complaint, judgment dismissing the same was duly entered, from which they appeal.
For the reasons stated, and upon the authority of the preceding ease, the judgment in this case must be, and it accordingly is, affirmed. Respondent to recover costs.
McCARTY and CORFMAN, JJ., concur.